UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2010 Commission File Number 033-19411-C TetriDyn Solutions, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5081381 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1651 Alvin Ricken Drive, Pocatello, ID83201 (Address of principal executive offices, including zip code) (208) 232-4200 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 12, 2010, issuer had 21,881,863 outstanding shares of common stock, par value TABLE OF CONTENTS Item Description Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 15 Item 4T Controls and Procedures 15 PART II – OTHER INFORMATION Item 6 Exhibits 16 Signature 16 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2010 2009 (Unaudited) ASSETS Current Assets Cash $ 32,151 $ 123,784 Accounts receivable, current portion 22,652 132,706 Inventory 63,432 739 Prepaid expenses 4,328 16,806 Total Current Assets 122,563 274,035 Property and Equipment, net 45,455 43,005 Accounts receivable, net of current portion 3,006 3,088 Total Assets $ 171,024 $ 320,128 LIABILITIES Current Liabilities Accounts payable $ 243,764 $ 217,135 Accrued liabilities 53,312 64,970 Unearned revenue 26,902 33,084 Notes payable, current portion 79,360 113,181 Total Current Liabilities 403,338 428,370 Long-Term Liabilities Notes payable, net of current portion 316,635 322,905 Convertible notes payable to related party 50,000 - Total Long-Term Liabilities 366,635 322,905 Total Liabilities 769,973 751,275 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock - $0.001 par value Authorized: 5,000,000 shares Issued and outstanding: 1,200,000 shares and 1,200,000 shares, respectively 1,200 1,200 Common stock - $0.001 par value Authorized: 100,000,000 shares Issued and outstanding: 21,881,863 shares and 21,881,863 shares, respectively 21,882 21,882 Additional paid-in capital 2,810,330 2,810,330 Accumulated deficit (3,432,361) (3,264,559) Total Stockholders' Deficit (598,949) (431,147) Total Liabilities and Stockholders' Deficit $ 171,024 $ 320,128 See the accompanying notes to condensed consolidated unaudited financial statements. 3 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2010 2009 2010 2009 Revenue $ - $ 310,479 $ 272,997 $ 614,257 Cost of Revenue 45,319 110,980 120,366 213,889 Gross Profit 65,417 199,499 152,631 400,368 Operating Expenses General and administrative 68,632 99,048 145,039 181,134 Professional fees 6,290 15,510 31,133 36,017 Selling and marketing 17,617 30,870 36,627 54,261 Research and development 38,816 35,170 79,710 64,099 Total Operating Expenses 131,355 180,598 292,509 335,511 Net Profit (Loss) from Operations (65,938) 18,901 (139,878) 64,857 Other Income (Expenses) Other Income - - 61 64 Interest Income 26 260 122 415 Interest Expense (14,327) (4,753) (28,107) (10,711) Total Other Income (Expenses) (14,301) (4,493) (27,924) (10,232) Net Profit (Loss) from Continuing Operations before Provision for Income Taxes (80,239) 14,408 (167,802) 54,625 Provision for Income Taxes - Net Income (Loss) from Continuing Operations $ (80,239) $ 14,408 $ (167,802) $ 54,625 Discontinued Operations Loss from Operations of Discontinued Subsidiary $ - $ (106,404) $ - $ (179,922) Loss from Discontinued Operations $ - $ (106,404) $ - $ (179,922) Net Loss $ (80,239) $ (91,996) $ (167,802) $ (125,297) Basic and Diluted Loss Per Common Share Continuing operations $ - $ - $ (0.01) $ - Discontinued operations $ - $ - $ - $ (0.01) Total Basic and Diluted Loss Per Common Share $ - $ - $ (0.01) $ (0.01) Basic and Diluted Weighted-Average Common Shares Outstanding 21,881,863 21,381,863 21,881,863 21,381,863 See the accompanying notes to condensed consolidated unaudited financial statements. 4 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2010 2009 Cash Flows from Operating Activities Net Loss $ (167,802) $ (125,297) Less: Net loss from discontinued operations $ - $ (179,922) Profit (Loss) from Continuing Operations $ (167,802) $ 54,625 Adjustments to reconcile net loss from continuing operations to net cash provided by (used in) operating activities from continuing operations: Depreciation 7,550 6,702 Changes in operating assets and liabilities: Accounts receivable 36,704 15,224 Inventory 739 - Prepaid expenses 12,478 8,586 Accrued expenses (11,658) 37,570 Accounts payable 26,629 (86,256) Unearned revenue (6,182) (32,726) Net Cash Provided by (Used in) Operating Activities from Continuing Operations (101,542) 3,725 Net Cash Used in Operating Activities from Discontinued Operations - (163,451) Net Cash Used in Operating Activities (101,542) (159,726) Cash Flows from Investing Activities Purchase of property and equipment - (11,124) Net Cash Used in Investing Activities from Continuing Operations - (11,124) Net Cash Used in Investing Activities from Discontinued Operations - - Net Cash Used in Investing Activities - (11,124) Cash Flows from Financing Activities Proceeds from borrowing under related party notes payable 50,000 - Principal payments on notes payable (40,091) (50,708) Net Cash Provided by (Used in) Financing Activities from Continuing Operations 9,909 (50,708) Net Cash Provided by (Used in) Financing Activities from Discontinued Operations - - Net Cash Provided by (Used in) Financing Activities 9,909 (50,708) Net Decrease in Cash (91,633) (221,558) Cash at Beginning of Period 123,784 357,157 Cash at End of Period $ 32,151 $ 135,599 Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $ - $ - Cash paid for interest expense and lines of credit $ 11,116 $ 9,975 Supplemental Noncash Investing and Financing: During the six months ending June 30, 2010, the Company received from a former subsidiary inventory worth $63,432 and equipment worth $10,000, reducing the accounts receivable balance from the former subsidiary by $73,432 See the accompanying notes to condensed consolidated unaudited financial statements. 5 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) Note 1 – Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP, and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management’s opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made that are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year.The interim condensed consolidated financial statements should be read in conjunction with the Company’s annual report on Form 10-K for the year ended December 31, 2009, including the financial statements and notes thereto. Note 2 – Organization and Summary of Significant Accounting Policies Nature of Business – TetriDyn Solutions, Inc. (the “Company”), specializes in providing business information technology (IT) solutions to its customers.The Company optimizes business and IT processes by utilizing systems engineering methodologies, strategic planning, and system integration to add efficiencies and value to its customers’ business processes and to help its customers identify critical success factors in their business. Principles of Consolidation – The condensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, an Idaho corporation also named TetriDyn Solutions, Inc. (“TetriDyn-Idaho”), and results of discontinued operations of its partially owned variable interest entity, Southfork Solutions, Inc., from January 1, 2009, through June 30, 2009.Intercompany accounts and transactions have been eliminated in consolidation. Business Segments – In 2009, the Company’s services were broadly classified into two principal segments: the business IT solutions segment and the livestock segment.The business IT solutions segment provides business IT solutions within the healthcare industry, although the segment is in the process of expanding the solutions to other select industries.The livestock segment was focused on providing business IT solutions specifically within the livestock industry.The Company’s involvement in the livestock segment ended in the fourth quarter of 2009, and the Company currently has only one segment. Use of Estimates – In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from these estimates. Cash and Cash Equivalents – For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. 6 Revenue Recognition – The Company’s AeroMD EMR, electronic medical records software, is provided as turnkey software that has been customized for specific medical specializations.The Company installs the software at the customer’s location for a fee and charges the customer a monthly license fee, based on the number of operating workstations, under a one- or two-year usage agreement.The customer is entitled to all systems upgrades during the term of the agreement.At the end of their contracts, customers may continue using AeroMD by entering into a new license with the Company.The Company also sells installation and post-contract support service contracts on an hourly basis.The Company does not provide any rights of return or warranties on its AeroMD EMR software or on its support service contracts. Revenue from software licenses and related installation and support services is recognized when earned and realizable.Revenue is earned and realizable when persuasive evidence of an arrangement exists, services, if requested by the customers, have been rendered and are determinable, and collectability is reasonably assured.Amounts received from customers prior to these criteria being met are deferred.Revenue from the sale of software is recognized when delivered to the customer or upon installation of the software if an installation contract exists.Revenue from post-contract support service contracts is recognized as the services are provided, determined on an hourly basis.The Company recognizes the revenue received for unused support hours under support service contracts that have had no support activity after two years.Revenue applicable to multiple-element fee arrangements is divided among the software, the installation, and post-contract support service contracts using vendor-specific objective evidence of fair value, as evidenced by the prices charged when the software and the services are sold as separate products or arrangements. The Company also provides IT management consulting services.These services are paid for on a project basis and on a contracted payment schedule, which is not cancelable or refundable.Revenue for these services is recognized over the contract period. The Company had two customers that represented more than 10% of sales for either the three- or six-month period ended June 30, 2010 and one customer that represented more than 10% of sales for the three- and six-month periods ended June 30, 2009, as follows: Three Months Ended June 30, 2010 Six Months Ended June 30, 2010 Three Months Ended June 30, 2009 Six Months Ended June 30, 2009 Customer A 21% Customer B 37% 18% Customer C 78% 79% Going Concern–The accompanying condensed consolidated financial statements have been prepared on the assumption that the Company will continue as a going concern.As reflected in the accompanying condensed consolidated financial statements, the Company had a net loss $80,239 and $167,802 for the three and six months ended June 30, 2010, respectively.The Company used $101,542 of cash in operating activities for the six months ended June 30, 2010.The
